       Case 2:19-cv-00273-KJM-DB Document 49 Filed 06/04/20 Page 1 of 4


     Lisa Bloom, Esq. (SBN 158458)
 1
     Arick Fudali, Esq. (SBN 296364)
 2   Alan Goldstein, Esq. (SBN 296430)
     THE BLOOM FIRM
 3   7655 Winnetka Ave., #3408
 4   Winnetka, CA 91396
     Telephone: (818) 914-7303
 5   Facsimile: (818) 884-8079
     E-mail: Arick@thebloomfirm.com
 6
     Former Attorneys for Plaintiff I.V., a minor,
 7   by and through her Guardian ad Litem Ron V.
 8

 9                              UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11

12   I.V., a minor, by and through her Guardian         Case No. 2:19-cv-00273-KJM-DB
     ad Litem Ron V.,                                   [The Hon. Kimberly J. Mueller]
13
                  Plaintiff,
14
           v.                                           NOTICE OF LIEN
15
     VACAVILLE UNIFIED SCHOOL
16   DISTRICT, a public entity; JANE
     SHAMIEH, an individual; KIM KLOPSON,
17   an individual; and DOES 1 through 50,              Case Filed: February 13, 2019
     inclusive,
18
                  Defendants.
19

20

21

22

23

24

25

26
27

28
                                                  -1-
     NOTICE OF LIEN                                                       Case No. 2:19-cv-00273-KJM-DB
       Case 2:19-cv-00273-KJM-DB Document 49 Filed 06/04/20 Page 2 of 4



 1          TO THE ABOVE-ENTITLED COURT, ALL PARTIES AND THEIR
 2   ATTORNEYS OF RECORD:
 3          YOU ARE HEREBY NOTIFIED that The Bloom Firm was formerly attorney of
 4   record for Plaintiff I.V., a minor, by and through her Guardian ad Litem Ron V, in this
 5   action, but has been relieved as attorney of record on March 30, 2020.
 6          YOU ARE HEREBY FURTHER NOTIFIED that, in accordance with the terms
 7   of a written fee agreement, The Bloom Firm hereby claims and asserts an equitable and
 8   contractual lien ahead of all others on any judgment, settlement, or any other payment made
 9   for or on behalf of Plaintiffs and/or Plaintiff’s counsel to secure payment for legal services
10   rendered and costs and expenses advanced on her behalf.
11

12   Dated: June 4, 2020                        THE BLOOM FIRM
13
                                                By:     /s/ Alan Goldstein
14                                                     Arick Fudali
                                                       Alan Goldstein
15                                                     The Bloom Firm
16

17

18
19

20

21

22

23

24

25

26
27

28
                                                   -2-
     NOTICE OF LIEN                                                        Case No. 2:19-cv-00273-KJM-DB
       Case 2:19-cv-00273-KJM-DB Document 49 Filed 06/04/20 Page 3 of 4



 1

 2                                       PROOF OF SERVICE
                       I.V., etc., v. Vacaville Unified School District, etc., et al.
 3                    United States District Court – Eastern District of California
                                    Case No. 2:19-cv-00273-KJM-DB
 4
             I am employed in the County of Los Angeles, State of California. I am over the age
 5   of 18 and not a party to the within action. My business address is The Bloom Firm which
     is located at 7655 Winnetka Avenue, #3408, Winnetka, California 91396.
 6
           On June 4, 2020, I served the following document on the interested parties using the
 7   Court’s CM/ECF system pursuant to Local Rules:
 8
            NOTICE OF LIEN .
 9
            The above-referenced document was electronically filed with the Clerk of the Court
10   using the CM/ECF system, which sent notification of that filing to the persons listed as
11   follows:

12          PLEASE SEE ATTACHED SERVICE LIST.
13
     [X]    FEDERAL: I declare under penalty of perjury under the laws of the United States of
14          America that I am employed in the offices of a member of the Bar of this Court at
            whose direction this service was made.
15

16          Executed June 4, 2020, at Reseda, California.

17
     JENNY BATDORJ                               __________________________
18   (Print or Type Name)                             (Signature of Declarant)
19

20

21

22

23

24

25

26
27

28
                                                    -3-
     NOTICE OF LIEN                                                         Case No. 2:19-cv-00273-KJM-DB
       Case 2:19-cv-00273-KJM-DB Document 49 Filed 06/04/20 Page 4 of 4


                                       SERVICE LIST
 1

 2
     Jason M. Sherman, Esq.
 3   Kristen M. Caprino, Esq.
     JOHNSON SCHACHTER & LEWIS
 4
     Harvard Square
 5   2180 Harvard Street, Suite 560
     Sacramento, California 95815
 6   Email: jason@jsl-law.com
 7          kristen@jsl-law.com

 8   Lynn Garcia, Esq.
     SPINELLI, DONALD & NOTT
 9
     601 University Avenue, #225
10   Sacramento, California 95825
     Email: lynng@sdnlaw.com
11

12   Micha Star Liberty (SBN 215687)
     Ian Hansen (SBN 255449)
13   LIBERTY LAW
     1970 Broadway, Suite 700
14   Oakland, CA 94612
     Telephone: (510) 645-1000
15   Facsimile: (888) 645-2008
     Email: Micha@Libertylaw.com
16         Ian@Libertylaw.com
17

18
19

20

21

22

23

24

25

26
27

28
                                            -4-
     NOTICE OF LIEN                                           Case No. 2:19-cv-00273-KJM-DB
